406 N.W.2d 726 (1987)
In the Matter of the Appeal on Remand From the 1984 Decision of the State Board of Equalization In re All Property Located in MURDO, South Dakota.
No. 15448.
Supreme Court of South Dakota.
Considered on Briefs March 26, 1987.
Decided June 3, 1987.
*727 Robert B. Anderson of May, Adam, Gerdes & Thompson, Pierre, C.D. Kell, Jones County States Atty., Murdo, for petitioner and appellant Jones County.
Laurence J. Zastrow of Gors, Braun, Carlon, Smith & Zastrow, Pierre, for appellee City of Murdo.
PER CURIAM.
Jones County appeals from an order of the circuit court denying its demand for a trial de novo in an equalization matter. We reverse.
In 1984, the Jones County commissioners, sitting as the county board of equalization, made certain decisions which decreased the taxable value of agricultural land in Jones County. The city of Murdo appealed to the State Board of Equalization, which on two separate occasions reversed the actions of the county board. Jones County appealed the decisions of the State Board and made a written demand for a trial de novo before the circuit court. The circuit court denied the demand and ordered that the appeal proceed on the record pursuant to the provisions of SDCL ch. 1-26, the South Dakota Administrative Procedures Act. Jones County then filed a petition for allowance of appeal from an intermediate order of the circuit court, which petition was granted by this court.
The sole issue raised by Jones County is whether an appeal from the State Board of Equalization to the circuit court is a de novo proceeding pursuant to SDCL 10-11-43 or an appeal on the record pursuant to SDCL 1-26-35. We faced precisely the same issue in the Matter of the Appeal of AT & T Information Systems, 405 N.W.2d 24 (S.D.1987). There we held that a de novo proceeding is the exclusive remedy authorized by law in appeals from the State Board of Equalization when the assessment is made by the Board. SDCL 10-11-43, SDCL 7-8-30. Therefore, the circuit court erred in denying the demand of Jones County for a trial de novo.
The order of the circuit court is reversed.